Order filed October 29, 2021




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00352-CV
                                  ____________

                         IN THE INTEREST OF J.B.H.


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2018-04975J

                                     ORDER

      This court’s notifications to appellant have been returned as “Vacant.” To
ensure that appellant received a copy of the Anders brief filed in this appeal, the
court ORDERS that counsel file a copy of the certified mail return receipt that
counsel received when he mailed appellant a copy of the brief in this matter within
SEVEN DAYS from the date of this order.

                                  PER CURIAM



Panel Consists of Justices Jewell, Spain, Wilson.